Citation Nr: 1751351	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an initial compensable rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's right ear hearing impairment meets the criteria for hearing loss disability for VA compensation purposes.

2.  Symptoms of right ear hearing loss were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation. 

3.  The Veteran's right ear hearing loss is not etiologically related to service.

4.  Audiological testing has shown, at worst, Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

    Service Connection for Right Ear Hearing Loss 

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303 (a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that he was exposed to loud noises in service.  He asserts that he has right ear hearing loss related to the in-service noise exposure.  He has reported noise exposure as a result of using M-16s in service without hearing protection.  His DD Form 214 confirms a rifle expert decoration.  The RO has also conceded exposure to acoustic trauma in service.  The Board agrees and finds that he was exposed to acoustic trauma in service.  

Further, sensorineural hearing loss that meets the criteria of 38 C.F.R. § 3.385 is shown in the right ear.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the April 2012 and June 2017 VA examinations, various auditory threshold were 40decibels or greater.  As such, he meets the meets the criteria for right ear hearing loss disability under 38 C.F.R. § 3.385.

Notwithstanding above, symptoms of right ear hearing loss were not chronic during active service.  Service treatment records are absent for any complaints or diagnoses of hearing loss.  Further, upon pre-induction examination in July 1971, the Veteran was not noted to have a right ear hearing loss disorder.  His puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 5, 15, and 10 respectively.  In the March 1973 service separation examination report, the right ear was normal and puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 15, 0, 0, and 0 respectively.  

This evidence supports a finding that the Veteran's right ear hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  As such, right ear hearing loss was not chronic in service.

Further, the evidence demonstrates that symptoms of right ear hearing loss have not been continuous since service separation and did not manifest within one year of service separation.  The evidence of record does not establish any clinical manifestations of hearing loss of the right ear to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

Additionally, the evidence does not show any treatment or complaints of right ear hearing loss at any time following service separation until his claim in October 2011.  At that time, the Veteran reported that his hearing loss began in June 2011.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).
For these reasons, he is not entitled to presumptive service connection under 38 C.F.R. § 3.307(b).

Concerning direct service connection, for the reasons that will be set forth below, the weight of the competent, probative, and credible evidence of record supports a finding that right ear hearing loss is not related to service. 

In an April 2012 VA audiological examination, the Veteran reported that he was exposed to excessively loud gunfire.  He also reported a history of occupational noise exposure.  After a review of the claims file and after performing audiological testing, the examiner opined that the Veteran's right ear hearing loss was not caused by or the result of in-service noise exposure.  

In support of this opinion, the examiner indicated that Veteran entered service in 1971 with normal hearing in the right ear.  He separated from the service in 1973 with normal hearing in the right ear.  He presented with a moderately-severe to severe mixed hearing loss 250Hz-8000Hz in the right ear; however, the right ear hearing loss was not caused by noise exposure given that he was discharged from the service with normal hearing.  Further, the examiner noted that delayed onset hearing loss had not been proven to occur.  

Similarly, a June 2017 VA Hearing Loss Disability Benefits Questionnaire indicated that the Veteran's right ear hearing loss was less likely than not related to service.  In support of this opinion, the examiner indicated that the induction versus separation audiograms showed no significant change.  

The Board finds the April 2012 and June 2017 medical opinions to be probative as the examiners reviewed the claims file, addressed service treatment records, and provided opinions supported by clear and thorough rationales.  While normal hearing at discharge is not dispositive of the issue, the April 2012 examiner noted that delayed onset hearing loss had not been proven to occur. As such, the Board finds that these medical opinions weighs against a finding that the Veteran's right ear hearing loss is etiologically related to service.

The Board has also considered the Veteran's statements relating right ear hearing loss to in-service acoustic trauma.  However, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss is a medically complex disease process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis). Such competent evidence has been provided by the VA audiologists who reviewed the in-service audiometric results and the claims file.  Here, the Board attaches greater probative weight to the VA audiologists' opinions than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, a preponderance of the evidence is against the claims for service connection for right ear hearing loss, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Increased Rating for Left Ear Hearing Loss
	
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dBs or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the puretone threshold is 30 dBs or less at 1000 Hz, and 70 dBs or more at 2000 Hz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (b).  That numeral is then elevated to the next higher Roman numeral.  In both cases, each ear is evaluated separately. 

The Veteran is service connected for left ear hearing loss, which is rated as zero percent disabling.  He contends that a compensable rating is warranted.
The Board has reviewed all the evidence of record.  For the reasons discussed below, the criteria for a compensable rating for left ear hearing loss has not been met for the entire initial rating period on appeal.

The evidence includes a private August 2011 audiological evaluation where pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
50
65
LEFT
55
60
50
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear. 

Applying these values to the rating criteria results in a numeric designation of level II in the left ear.  As the Veteran's right ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  That is, the combination of level I in the nonservice-connected right ear with level II in the left ear results in a zero percent rating.

The Veteran also exhibited audiometric testing results which reflect pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz that were 55 decibels or more during the August 2011 evaluation.  This is an exceptional pattern of hearing impairment warranting application of 38 C.F.R. § 4.86(a).  Upon application of the most favorable criteria, the left ear hearing loss has been shown to be productive of no more than Level IV in the left ear.  As the right ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  Applying these readings to 38 C.F.R. §§ 4.85, Table VII, the Veteran's hearing loss results in a zero percent rating.

On the authorized audiological evaluation in April 2012, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
55
65
LEFT
50
45
50
45

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear. 

On the authorized audiological evaluation in June 2017, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
70
LEFT
25
35
65
65

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Applying the values in the April 2012 and June 2017 VA examination reports to the rating criteria results in a numeric designation of level I in the left ear.  As the right ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  That is, the combination of level I in the nonservice-connected right ear with level I in the left ear results in a zero percent rating.

During the April 2012 and June 2017 VA examinations, puretone thresholds reported on VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply to these examinations.  

The Board has considered and weighed the lay statements submitted by the Veteran and his inability to hear well. He is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. 349.  Thus, the Board has based its determination on the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for left ear hearing loss.

That said, the Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  With respect to hearing loss, an audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In this case, the June 2017 VA examiner addressed functional effects of hearing loss by noting that the Veteran reported had to listen to the television and radio louder than usual.  He also indicated that he often asked people to speak up so he could hear conversation.  Therefore, the functional effects of his hearing loss disability are adequately addressed in the record and are sufficient for the Board to find that referral for an extra-schedular rating is not warranted under 38 C.F.R. § 3.321(b). 

For these reasons, the Board finds that, for the entire initial rating period on appeal, a compensable rating for left ear hearing loss is not warranted. 

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


